DETAILED ACTION
	This final Office action is in response to the amendment filed December 13, 2022 by which claims 1, 2, 5, 6, 9, 11, and 14-16 were amended and claims 4 and 18 were canceled. It is noted that the status identifier of claim 6 is improperly listed as “(Original)” when it should be listed as           --(Currently Amended)--.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10; 11-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0163272 (Gamble ‘272).
With respect to claim 1, Gamble ‘272 discloses a dispensing system (see Figures 1-4) comprising a track (2); a pusher (4) moveably coupled to (see Figure 3) the track (2) and including a paddle (8) and an opposing pair of sidewalls (unnumbered - one sidewall at numeral 4 in Figure 2 and other sidewall extending horizontally above numeral 18 in Figure 2) extending from (see Figure 2 - extending to the left) the paddle (8) and spaced apart from each other by a void (unnumbered - see Figures 1 and 2); a biasing member (10) coupled (via 12 - see lines 1-3 of paragraph [0023]) to the pusher (4) and the track (at 14 in Figure 1 - see lines 4-5 of paragraph [0023]) and configured to move the pusher (4) relative to the track (2) in a first direction (to the right in Figure 1, towards 16); and a damper (including 18 and 22) coupled to (via the common axle - see paragraph [0033]) the pusher (4) and the track (2, i.e., where 22 on 20 engage 24 in 2) and configured to reduce a speed (see paragraph [0025]) at which the pusher (4) moves relative to the track (2) in the first direction (to the right in Figure 1), the damper including a rotary damper mechanism (18) and a gear (22) coupled to (see paragraph [0033]) the rotary damper mechanism (18) and disposed within the void between the opposing pair of sidewalls (i.e., “wholly within the pusher”, see paragraph [0033]); with respect to claim 2, wherein the gear (22) includes a first plurality of teeth (see line 5 of paragraph [0024]) configured to engage the track (in 24 on 2); with respect to claim 3, wherein the track (2) includes a second plurality of teeth (24) intermeshed with the first plurality of teeth of the gear (22); with respect to claim 5, wherein the damper (18) includes a body (at numeral 18 in Figure 2) and a shaft (12 - see paragraph [0033]), the body coupled to a first one of the sidewalls (horizontally extending above numeral 18 in Figure 2), the shaft (12) coupled to (see paragraph [0033]) the rotary damper mechanism (18) and the gear (22); with respect to claim 7, wherein the pusher (4) includes a plurality of legs (unnumbered - see Figure 4, downwardly extending from the box-like shape of element 4) secured to the track (2); with respect to claim 8, wherein the track includes a first rail (unnumbered - see the right front side of 2 in Figure 4, extending between numeral 30 and 26), a second rail (opposite to the first rail on the rear left of Figure 4), and an engagement mechanism (24) disposed between the first rail and the second rail and configured to engage the damper (22); with respect to claim 9,  wherein the gear (22) is a pinion gear having a first plurality of teeth, and the engagement mechanism includes a second plurality of teeth (24) configured to engage the first plurality of teeth; and with respect to claim 10, further comprising an adjustment mechanism (26, 30) configured to change a spring constant (see paragraph [0026]) of the biasing member (10).
With respect to claim 11, Gamble ‘272 discloses the dispensing system (see Figures 1-4), as advanced above, comprising a rail (2) extending from a first end (at the right side of Figure 1) to a second end (at the left side of Figure 1) and including a first engagement mechanism (24); and a pusher (4) operable to move between the first end (right side of Figure 1) and the second end (left side of Figure 1) and including the paddle (8), the first sidewall and an the opposing second sidewall, as advanced above, extending from the paddle (8) and spaced apart from each other by the void, as advanced above, the biasing member (10) configured to bias the pusher (4) towards the first end (right side of Figure 1) and a second engagement mechanism (18, 22) configured to retard movement of the pusher (4) towards the first end the second engagement mechanism (18, 22) including a rotary damper mechanism (18) and a gear (22) coupled to the rotary damper mechanism (18) and disposed within the void between the first sidewall and the second sidewall (see paragraph [0033]); with respect to claim 12, wherein the biasing member (10) includes a coil spring including a first end attached to the pusher (via 12 which is attached to 4) and a second end (at 14 in Figure 1) attached to the rail (2); with respect to claim 13, wherein the first engagement mechanism (24) extends between the first end and the second end and the second engagement mechanism (18, 22) is engaged with (see paragraph [0024]) the first engagement mechanism (24); with respect to claim 14, wherein the first engagement mechanism includes an elongate engagement mechanism (24) and the second engagement mechanism includes the gear (22) interfacing with the first engagement mechanism; with respect to claim 15, wherein the first engagement mechanism includes a gear rack (via 24) and the gear is a pinion gear (22); with respect to claim 16, wherein the second engagement mechanism includes the rotary damper (18) coupled (see paragraph [0033]) to the pinion gear (22); with respect to claim 17, wherein the rotary damper (18) generates a resistive torque in response to movement (see paragraph [0025]) of the pusher towards the first end; with respect to claim 19, wherein the rail (2) includes a first track (unnumbered - see between numeral 30 and 26, in Figure 4, where the downwardly depending portion of 4 is located) and a second track (opposite side of the first track) spaced apart from the first track by the first engagement mechanism (24); and with respect to claim 20, wherein the first track and the second track define an opening (24) configured to receive a portion (on 22) of the second engagement mechanism (of 22).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that between the two separate embodiments shown in Gamble ‘272, i.e., Figures 1-4 and Figures 5-8, as well as the “hybrid” (disclosed in paragraph [0033]), the claimed combination of claim 6 (i.e., claims 1, 5, and 6) is not considered to be inherent or capable of being inferred, i.e., the body being “at least partially disposed within” (emphasis added) the base. Note instant Figure 3 and paragraph [0040]. In particular, in Gamble ‘272, (i) in Figures 1-4, the body (of 18) appears to be located above the bottom (see Figure 1) of the pusher (4); and (ii) in Figures 5-8, the pusher (54) is considered to define a base (unnumbered - see the L-shaped portions of 54 extending near numerals 52 and 58 in Figure 8), as claimed, but the body (of 62) is also located above the base (see below element 62, above numeral 58, in Figure 8).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection were necessitated by the amendment to claims 1 and 11 reciting that the rotary damper mechanism and gear are “disposed within the void” (see last three lines of claims 1 and 11). It is noted that this limitation is different from original claims 4 and 18 (now canceled) in that these claims recited “partially disposed within the void” (emphasis added).
The amended claims overcome the rejection of U.S. Patent Application Publication No. 2009/0084812 (Kirschner ‘812) as discussed in the Examiner’s Interview Summary, mailed November 18, 2022.
Applicant’s summation of the substance of the Interview (see the 1st full paragraph on page 5 of the “Remarks”) is hereby noted. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




December 18, 2022